Exhibit 21 ONEOK, Inc. SUBSIDIARIES OF THE COMPANY Divisions Oklahoma Natural Gas Company, a division of ONEOK, Inc. Kansas Gas Service Company, a division of ONEOK, Inc. Texas Gas Service Company, a division of ONEOK, Inc. State of Incorporation Subsidiaries or Organization Kansas Gas Marketing Company Kansas ONEOK Partners GP, L.L.C. Delaware NBP Services, LLC Delaware ONEOK Energy Services Canada, Ltd. Canada ONEOK Energy Services Company, II Delaware ONEOK Energy Services Company, L.P. Texas ONEOK Energy Services Holdings, L.L.C. Oklahoma ONEOK Kansas Company Kansas ONEOK Kansas Properties, L.L.C. Kansas ONEOK Leasing Company Delaware ONEOK Parking Company, L.L.C. Delaware ONEOK Services Company Oklahoma ONEOK Texas Resources, Inc. Delaware ONEOK Partners, L.P. Delaware 1 ONEOK Partners, L.P. Subsidiaries of ONEOK Partners, L.P. ONEOK Partners Intermediate Limited Partnership Delaware ONEOK ILP GP, L.L.C. Delaware ONEOK Rockies Investments, LLC Delaware ONEOK Rockies Midstream, LLC Delaware ONEOK Rockies Company (Canada), Ltd. Alberta ONEOK Rockies Enterprises, LLC Delaware Border Minnesota Pipeline, LLC Delaware Black Mesa Holdings, Inc. Delaware Black Mesa Pipeline, Inc. Delaware Black Mesa Pipeline Operations, L.L.C. Delaware Black Mesa Technologies, Inc. Oklahoma Border Midstream Services, Ltd. Alberta Border Midwestern Company Delaware Midwestern Gas Transmission Company Delaware Border Viking Company Delaware Viking Gas Transmission Company Delaware Crestone Energy Ventures, L.L.C. Delaware Crestone Bighorn, L.L.C. Delaware Crestone Gathering Services, L.L.C. Delaware Crestone Powder River, L.L.C. Delaware Crestone Wind River, L.L.C. Delaware Northern Border Pipeline Company (general partnership) Texas Guardian Pipeline, L.L.C. Delaware Bighorn Gas Gathering, L.L.C. (joint venture) Delaware Fort Union Gas Gathering, L.L.C. (joint venture) Delaware Lost Creek Gathering Company, L.L.C. (joint venture) Delaware Chisholm Pipeline Company (joint venture) Delaware Chisholm Pipeline Holdings, L.L.C. Delaware Mid Continent Market Center, L.L.C. Kansas OkTex Pipeline Company, L.L.C. Delaware ONEOK Arbuckle Pipeline, L.L.C. Delaware ONEOK Arbuckle North Pipeline, L.L.C. Delaware ONEOK Arbuckle Land Company Texas ONEOK Bakken Pipeline, L.L.C. Delaware ONEOK Field Services Company, L.L.C. Oklahoma ONEOK Gas Gathering, L.L.C. Oklahoma ONEOK Gas Storage Holdings, L.L.C. Delaware ONEOK Gas Storage, L.L.C. Oklahoma ONEOK Gas Transportation, L.L.C. Oklahoma ONEOK Hydrocarbon, L.L.C. Delaware 2 ONEOK Hydrocarbon, L.P. Delaware ONEOK Hydrocarbon GP, L.L.C. Delaware ONEOK Hydrocarbon Holdings, L.L.C. Delaware ONEOK Hydrocarbon Southwest, L.L.C. Delaware ONEOK MB I, L.P. Delaware ONEOK Midstream Gas Supply, L.L.C. Oklahoma ONEOK Mont Belvieu Storage Company, L.L.C. Delaware ONEOK NGL Pipeline, L.L.C. Delaware ONEOK NGL Gathering, L.L.C. Delaware ONEOK North System, L.L.C. Delaware ONEOK Overland Pass Holdings, L.L.C. Oklahoma ONEOK Pipeline Holdings, L.L.C.
